SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2011 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 0-16761 55-0650793 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization Identification No.) P.O. Box 929 Petersburg, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (304) 257-4111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously Satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 2 Item 5.07Submission of Matters to a Vote of Security Holders On May 10, 2011 the Company held its annual meeting of stockholders. The following items were approved by the shareholders by the required majority or plurality. 1) Election of the Board of Directors as proposed in the Proxy material, without any additions or exceptions Votes For Withhold Authority Alan L. Brill Morris M. Homan, Jr. Kathy G. Kimble John G. Van Meter George L. Ford 2) Ratification of Smith Elliott Kearns & Company, LLC as Independent Registered Public Accountant for 2011. Votes For Votes Against Abstentions 0 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) /s/Jeffrey B. Reedy Jeffrey B. Reedy, Chief Financial Officer May 16, 2011
